      Case 5:19-cv-00347-JM-PSH Document 56 Filed 01/04/21 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                          PINE BLUFF DIVISION

ALVIN L. DAVIS                                                       PLAINTIFF
ADC #097660

v.                          No: 5:19-cv-00347 JM-PSH


CORRECT CARE SOLUTIONS, et al.                                    DEFENDANTS


                                       ORDER

      The Court has reviewed the Proposed Findings and Partial Recommendation

submitted by United States Magistrate Judge Patricia S. Harris, and the objections

filed. After carefully considering the objections and making a de novo review of the

record in this case, the Court concludes that the Proposed Findings and Partial

Recommendation should be, and hereby are, approved and adopted in their entirety

as this Court’s findings in all respects.

      IT IS THEREFORE ORDERED THAT:

      The Defendants’ motion for partial summary judgment (Doc. No. 23) is

granted in part and denied in part. Davis’ claims against APN Estella Bland based

on his April 2, 2019 encounter with her and her claimed refusal to treat him in June

2019 will proceed; Davis’ other § 1983 claims against Bland are dismissed without

prejudice due to Davis’ failure to exhaust available administrative remedies. Davis’

claims against defendants CCS and Wellpath are dismissed without prejudice due
       Case 5:19-cv-00347-JM-PSH Document 56 Filed 01/04/21 Page 2 of 2




to Davis’ failure to exhaust available administrative remedies. Further, the Court

declines to exercise jurisdiction over Davis’ pendent state law negligence claims

against CCS or Wellpath.1

       DATED this 4th day of January, 2021.




                                           ________________________________
                                           UNITED STATES DISTRICT JUDGE




       1
         See ACLU v. City of Florissant, 186 F.3d 1095, 1098-99 (8th Cir. 1999) (“[W]hen
state and federal claims are joined and all federal claims are dismissed on a motion for
summary judgment, the state claims are ordinarily dismissed without prejudice to avoid
needless decisions of state law . . . as a matter of comity.”). See also Condor Corp. v. City
of St. Paul, 912 F.2d 215, 220 (8th Cir. 1990) (“The judicial resources of the federal courts
are sparse compared to the states. We stress the need to exercise judicial restraint and avoid
state law issues wherever possible.”).
